Exhibit 10.8

 

[bkeplogo.jpg]

 

March 29, 2019

 

 

Andy Woodward  

216 Inslee Ave

San Antonio, TX 78209

Email: woodward.andy@gmail.com

 

 

 

Dear Andy:

 

On behalf of the management team at BKEP Management, Inc. (BKEP), it is my
pleasure to extend an offer of employment to you. I know you will make a
significant contribution to our team. Information regarding your compensation
and benefits package is below:

 

 

Job Information

Your job title will be Chief Financial Officer and the role will serve as an
Officer in the Company. You will office out of our Tulsa, OK office. You will
report directly to Mark Hurley, CEO.  

 

You will be employed by BKEP Management, Inc., which is the U.S. provider of
services to Blueknight Energy Partners, L.P.

 

Compensation

 

Annual base salary of $350,000 per year to be paid on a bi-monthly basis on the
15th and last day of the month in the amount of $14,583.33 for each pay period
worked.

 

As a fulltime employee, you will be eligible to participate in the Company’s
annual Cash Bonus Incentive Program and our annual Long-Term Incentive Program
(LTIP), both programs currently have a 50% of base target for your level of
employment. Participation is each program is discretionary based on Company and
individual level of performance.

 

For the 2019 performance year, you are guaranteed a minimum end-of year
performance cash bonus in the amount of $160,000. Additionally, you will receive
a minimum of $160,000 worth of Long-Term Incentive units (LTI) as part of the
2020-22 Program. LTI may be paid in BKEP units or cash equivalent. Cash bonus
and LTI phantom units are payable in full on the regularly scheduled March 2020
bonus payout date.

 

You will receive a sign-on bonus consisting of both cash and LTI units. A cash
bonus payment will be made in the amount of $50,000 payable in one lump sum on
your first paycheck following 90 days of employment. Additionally, you will
receive $50,000 worth of LTI units. LTI grant will be awarded following 30 days
of employment. Unit grant price will be determined by using the average market
closing price of the last three market days in May 2019.  

 

Your eligibility for all bonus and LTI payments is based on your being employed
in good standing on the date of payment. All bonus and LTI payments are subject
to all applicable taxes and withholdings. 


 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Additionally, you are eligible for Make-Whole Payments. Payments in the amount
specified in Table A (below) under Payment Amount will be paid to you on each
listed Payment Date. You are only entitled to a Make-Whole Payment if you have
been continuously employed in good standing by BKEP until each applicable
payment date. In the event BKEP ends your employment for any reason other than
for cause prior to all payments being made to you, a lump-sum payment equal to
the amount of the unpaid Make-Whole Payments will be paid within 10 days of
termination and is conditioned on the execution by you of a release of all
employment-related claims within the applicable period following the date of
termination provided in such release that is not revoked by you during any
applicable revocation period. In the event you end your employment for any
reason, including by death or total disability, no un-paid balance of Make-Whole
Payments will be paid.

 

Table A: Make-Whole-Payments

 

Payment Date Payment December 31, 2019 $150,000 December 31, 2020 $200,000
December 31, 2021 $200,000 Total Make-Whole Payments: $550,000

 

Relocation Assistance

Company agrees to reimburse you for normal business travel expenses (up to 2
people) per our travel policy for one house hunting trip to Tulsa, OK including
airfare, overnight (up to 2 nights), car rental, and meals.

 

Company agrees you will be able to commute between San Antonio, TX and Tulsa, OK
through June 30, 2019 with the expectation that you will work from Tulsa the
vast majority of those days. During this time, Company agrees to pay for one
round trip coach airfare each week; overnight accommodations up to five nights
each week and ground transportation up to five days while in Tulsa. All meals
are excluded.

 

Additionally, you will receive relocation assistance in the amount of $45,000,
or an amount mutually agreed between you and the Company based on actual
expenses subject to the terms and conditions of your Relocation Agreement.  

 

Employee Benefits

As a full-time employee, you will be eligible to participate in the BKEP
employee benefit program. BKEP offers a competitive array of employee benefits,
including medical, dental/vision, disability, base life, optional life, optional
AD&D, 401(k), cafeteria plan, as well as paid time off benefits.

 

Your eligibility to participate in the Company’s employee benefit plans is
governed by applicable laws and the benefit plan documents, both of which can
change at any time.

 

Please refer to the attached benefits brochure for further details.

 

 

 

--------------------------------------------------------------------------------

 

 

Additional Benefits

In addition to our employee medical coverage, you will be eligible to
participate in our Supplemental Medical Reimbursement Plan. Please see the
attached Plan overview for additional benefit information.

 

Benefits Effective Date

You will be eligible to participate in the Company’s benefit plans on the first
of the month immediately following your hire date. Please remember you must
enroll in the benefit plans within 30 days after your hire date or you will not
have coverage.

 

Paid-Time-Off (PTO)

You will be eligible to use 22 days of PTO annually during your first through
twentieth year of service (amount is prorated for year one based on hire date).
After twenty years of continuous service, your available paid vacation will
follow the current Vacation Policy as described in the Employee Handbook.

 

If you leave the Company for any reason prior to one year of service, you will
not be paid the remaining balance of paid time off.

 

Employment Agreement

You will receive an Employment Agreement as soon as administratively feasible
following 90 days of employment. The terms of the Agreement will include but not
limited to one-year base pay and continuation of applicable employee benefits
for one year should you have a loss of employment occur through no fault of your
own. If there is a change of control resulting in your loss of employment, the
base pay benefit extends to 24 months of pay. Terms of the LTIP Agreement
include accelerated vesting of phantom LTI units in the event of loss of
employment that occurs through no fault of your own.

 

Hire Date

April 29, 2019

 

Contingency

This offer of employment is contingent upon successful completion of a
background check and pre-employment drug screen. You will be given information
regarding your pre-employment drug screen and background check upon acceptance
of this offer.

 

Please complete the attached consent form and return it to me by email at
kveit@bkep.com or by fax at 918-237-4002. Once this information is received he
will have our vendor set up your appointment date, time and location. Vender
will be sending you a confirmation email with the paperwork that you must take
with you to your appointment.

 

On behalf of the Blueknight Energy Partners Management Team, we look forward to
working with you in the future. If you have any questions regarding this offer
of employment, please feel free to call me. To confirm acceptance of our
employment offer, please complete the acknowledgement section below and forward
the original signed version of this letter to my attention.

 

Sincerely,

 

/s/ Kevin Veit

Kevin Veit

Vice President of Human Resources

Blueknight Energy Partners, L.P.

 

 

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGEMENT

 

Check One:

 

☒

Offer Accepted

 

☐

Offer Declined

 

David Andrew Woodward [Redacted] Print Name (as it appears on your Social
Security card)   Social Security Number     /s/ David Andrew Woodward 3/31/2019
Signature  Date

 

                                 

 

 

 

Send faxed or scanned acknowledgments to: 918 237- 4002 or to kveit@bkep.com